F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                        May 2, 2007
                            FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,
                                                        No. 06-2252
    v.                                            (D.C. No. 06-CR-674-LH)
                                                         (D . N.M .)
    JOSE G UADALU PE
    LO RENZO -SALINAS,

                Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before M U RPH Y, EBEL, and O’BRIEN, Circuit Judges.




         Defendant Jose Guadalupe Lorenzo-Salinas pled guilty to one charge

of reentry of a deported alien previously convicted of an aggravated felony.

In the plea agreement, defendant and the United States agreed, pursuant to

Fed. R. Crim. P. 11(c)(1)(C), that “[d]efendant’s final adjusted sentencing

guidelines offense level is twelve (12), and that [d]efendant’s criminal history


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
category will be determined by the United States Probation Office and reflected in

the original presentence report prepared in this case.” M ot. to Enforce, Attach. 1

(Plea Agreement) at 3. Defendant agreed “that the sentence in this case shall be

determined pursuant to the sentencing guidelines, using the offense level agreed

upon in this plea agreement, and applying the criminal history category

determined by the Court after review of the presentence report.” Id. Defendant

then “knowingly waive[d] the right to appeal any sentence w ithin the statutory

range applicable to the statute(s) of conviction.” Id. at 5.

      In sentencing defendant, the district court accepted the Plea A greement’s

stipulated offense level of 12, as well as the criminal history category calculation

set forth in the presentence report, which was a category of V. See id. Attach. 3

(Tr. of Sentencing Hr’g) at 10-11. These two factors yielded a guideline

sentencing range of twenty-seven to thirty-three months. The district court

sentenced defendant to a term of twenty-seven months’ incarceration, followed by

a two-year term of unsupervised release. As defendant acknowledged in the Plea

Agreement, the maximum sentence the court could have imposed under the

applicable statute was up to twenty years’ imprisonment, a mandatory term of not

more than three years’ supervised release, a fine not to exceed $250,000, and a

special penalty assessment of $100. See Plea Agreement at 2.

      Notwithstanding the appeal waiver in his Plea Agreement, defendant,

proceeding pro se, filed a notice of appeal challenging his sentence. The

                                          -2-
government has moved to enforce the appeal waiver under United States v. Hahn,

359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). Under Hahn, we will

enforce a criminal defendant’s waiver of his right to appeal so long as (1) “the

disputed appeal falls within the scope of the waiver of appellate rights,” (2) “the

defendant knowingly and voluntarily waived his appellate rights,” and

(3) “enforcing the waiver would [not] result in a miscarriage of justice.” Id.

at 1325. Defendant’s counsel has filed a response to the motion to enforce stating

his belief that there are no grounds upon which defendant’s appeal can be

sustained. This court provided defendant an opportunity to file a pro se response

to the motion to enforce, which was due on April 5, 2007, but to date, he has not

filed a response.

      W e have carefully reviewed the Plea Agreement and the transcripts of the

plea hearing and the sentencing hearing. W e conclude, applying the Hahn

factors, that defendant’s waiver of his right to appeal is enforceable.

      Accordingly, we GRANT the government’s motion to enforce the Plea

Agreement and DISM ISS the appeal. The mandate shall issue forthwith.


                                        ENTERED FOR THE COURT
                                        PER CURIAM




                                         -3-